United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE ARMY, WEST POINT
MILITARY ACADEMY, DIRECTORATE OF
CONTRACTING, West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-351
Issued: June 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal of a nonmerit decision of the
Office of Workers’ Compensation Programs dated January 4, 2006 denying her request for
reconsideration. As the most recent Office merit decision was issued on May 6, 2005, more than
one year before the filing of this appeal, the Board does not have jurisdiction to review the merits
of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, 30 years old, filed a traumatic injury claim alleging that, on October 17, 2002,
she sustained an injury to her right hand while working as a file and mail clerk. The Office

accepted her claim for bilateral carpal tunnel syndrome. On August 26, 2004 appellant filed a
claim for a schedule award.
In a medical report dated January 12, 2005, Dr. Paul G. Jones, a Board-certified
orthopedic surgeon, listed appellant’s diagnosis as “status post bilateral carpal tunnel release.”
He noted that appellant indicated that she was still under active treatment and, for this reason, “a
schedule loss of use and permanent impairment is not yet possible.”
By decision dated May 6, 2005, the Office denied appellant’s claim for a schedule award
for the reason that the evidence was not sufficient to establish that appellant sustained a
permanent impairment to a scheduled member due to her accepted work injury.
On June 2, 2005 appellant requested reconsideration. By letter received by the Office on
June 24, 2005, appellant requested authorization for an appointment with Dr. Robert Bibi, a
Board-certified plastic surgeon specializing in surgery of the hand, who performed the surgery
on her right and left hand. On July 29, 2005 the Office authorized appellant to change her
treating physician to Dr. Bibi and indicated that a complete report by Dr. Bibi should be
submitted. A note from appellant dated November 1, 2005 stated that the Office should have
received a letter from Dr. Bibi that she had reached permanent impairment for both of her hands.
By decision dated January 4, 2006, the Office denied appellant’s application for review
without reviewing the merits of the case. The Office noted that, although appellant indicated that
Dr. Bibi had submitted a report with regard to her impairment, no such report was in fact
submitted. The evidence was immaterial and not relevant to the issue at hand.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act, the Office’s regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.1
ANALYSIS
In a merit decision dated May 6, 2005, the Office denied appellant’s claim for a schedule
award for the reason that the evidence was not sufficient to establish that appellant sustained a
permanent impairment to a schedule member due to her accepted injury. Appellant submitted no
new medical evidence on reconsideration. Although she alleged on reconsideration that Dr. Bibi
submitted a new report regarding her impairment, no such report appears in the record.
Appellant’s request for reconsideration neither alleged nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. Additionally, she did not advance a
relevant legal argument not previously considered by the Office. Accordingly, the Board finds
that the Office properly determined that appellant was not entitled to a review of the merits of
1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

her claim pursuant to any of the three requirements under section 10.606(b)(2) and properly
denied her request for reconsideration.2
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 4, 2006 is affirmed.
Issued: June 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

Appellant submitted additional evidence after the Office’s January 4, 2006 decision. However, the Board
cannot consider new evidence that was not before the Office at the time of the final decision. See Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501.2(c). Appellant may resubmit this
evidence and legal contentions to the Office with a request for reconsideration.

3

